 1 DAVID D. FISCHER, SBN 224900
   LAW OFFICES OF DAVID D. FISCHER, APC
 2 5701 Lonetree Blvd Ste 312
   Rocklin, CA 95765
 3 Telephone: (916) 447-8600
   Facsimile: (916) 930-6482
 4 E-mail: david.fischer@fischerlawoffice.com

 5
   Attorney for Defendant
 6 Roberto Gomez

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0177-KJM
11
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
13
     ROBERTO GONZALEZ GOMEZ,                             DATE: July 12, 2021
14                                                       TIME: 9:00 a.m.
                                  Defendant.             COURT: Hon. Kimberly J. Mueller
15

16
            This case is set for a status conference on July 12, 2021. By this stipulation, the parties request a
17
     continuance of the status conference to September 13, 2021, and to exclude time under Local Code T4,
18
     for the reasons set forth below.
19
                                                 STIPULATION
20
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
21
     through defendant’s counsel of record, hereby stipulate as follows:
22
            1.      By previous order, this matter was set for status on July 12, 2021.
23
            2.      By this stipulation, defendants now move to continue the status conference until
24
     September 13 2021, and to exclude time between July 12, 2021, and September 13 2021, under Local
25
     Code T4.
26
            3.      The parties agree and stipulate, and request that the Court find the following:
27
                    a)      The government has represented that the discovery associated with this case to
28
            date includes more than 206 pages of investigative reports, and other documents. All of this

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          discovery has been either produced directly to counsel and/or made available for inspection and

 2          copying.

 3                  b)      Counsel for defendant needs additional time to review the discovery in this case,

 4          to conduct independent factual investigation, to research trial and sentencing issues, to consult

 5          with their clients, and to otherwise prepare for trial.

 6                  c)      The government is also in the process of producing lab results for this case.

 7                  d)      Counsel for the defendant believes that failure to grant the above-requested

 8          continuance would deny him the reasonable time necessary for effective preparation, taking into

 9          account the exercise of due diligence.

10                  e)      The government does not object to the continuance.

11                  f)      Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of July 12, 2021 to September 13

16          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18          of the Court’s finding that the ends of justice served by taking such action outweigh the best

19          interest of the public and the defendant in a speedy trial.

20          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23          //

24          //

25          //

26          //

27          //

28          //

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1        IT IS SO STIPULATED.

 2

 3
     Dated: July 9, 2021                         MCGREGOR W. SCOTT
 4                                               United States Attorney
 5
                                                 /s/ CAMERON DESMOND
 6                                               CAMERON DESMOND
                                                 Assistant United States Attorney
 7

 8

 9

10   Dated: July 9, 2021                         /s/ David D. Fischer
                                                 David D. Fischer
11                                               Counsel for Defendant
                                                 ROBERTO GONZALEZ GOMEZ
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME   3
     PERIODS UNDER SPEEDY TRIAL ACT
 1

 2                                           FINDINGS AND ORDER

 3              IT IS SO FOUND AND ORDERED this 9th day of July 2021.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      4
     PERIODS UNDER SPEEDY TRIAL ACT
